[Cite as Akron v. Johnson, 2012-Ohio-1387.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

CITY OF AKRON                                       C.A. No.      26047

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
DUANE JOHNSON                                       AKRON MUNICIPAL COURT
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   11TRD02906

                                DECISION AND JOURNAL ENTRY

Dated: March 30, 2012



        CARR, Judge.

        {¶1}    Appellant, Duane D. Johnson, appeals the judgment of the Akron Municipal

Court. This Court affirms.

                                               I.

        {¶2}    On February 23, 2011, Duane Johnson was charged with driving in the wrong

direction on a one-way street and failing to yield to oncoming traffic at an intersection. The

matter was heard before a magistrate on March 17, 2011. Mr. Johnson was found guilty of

driving the wrong direction on a one way street, but not guilty of failing to yield. Mr. Johnson

filed an objection to the magistrate’s decision on March 29, 2011. The trial court subsequently

issued a journal entry adopting the magistrate’s decision on April 27, 2011. Mr. Johnson has

appealed to this Court.
                                                 2


                                                II.

       {¶3}    Mr. Johnson has not set forth any assignments of error in his merit brief as

required by App.R. 16(A)(3). Mr. Johnson’s brief is also devoid of any statement of the

pertinent issues and facts before this Court as required by App.R. 16(A)(4) and (6). Mr.

Johnson’s brief contains a brief argument in which he asserts that he should not have been given

a traffic citation because the City of Akron did not take the necessary steps to notify him that the

street in question, Perkins Park Dr., is considered a public street. However, Mr. Johnson neither

cites to legal authority in support of his argument as required by App.R. 16(A)(7), nor does he

support his argument with citations to the trial court record. This Court has frequently observed

that “an appellant’s assignment of error provides this Court with a roadmap to guide our review.”

Taylor v. Hamlin-Scanlon, 9th Dist. No. 23873, 2008-Ohio-1912, ¶ 12, citing App.R. 16(A). We

decline to chart our own course when, as in this case, an appellant fails to provide any guidance.

App.R. 12(A)(2). To the extent that Mr. Johnson has assigned errors, they are overruled.

                                                III.

       {¶4}    To the extent that Mr. Johnson has assigned errors, they are overruled. The

judgment of the Akron Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Akron Municipal

Court, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                3


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



WHITMORE, P. J.
DICKINSON, J.
CONCUR


APPEARANCES:

DUANE JOHNSON, pro se, Appellant.

CRAIG MORGAN, Attorney at Law, for Appellee.